DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicants’ preliminary amendments to the claims, filed 5/15/2020, have been received and entered. Claims 1-56 were cancelled.  Claims 57-80 were newly added.  
	Claims 57-80 are pending and subject to the following Restriction and Election of Species Requirements.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 57-71 and 77-80, drawn to methods of treating a disease or condition associated with reduced autophagy in a patient, comprising administering a combination comprising at least two compounds independently selected from at least two of the following groups: a saccharide, a vitamin, a ketone body, a polyphenol, and a methylxanthine, classified in various subclasses of A61K31.
II. Claims 72-76, drawn to a pharmaceutical composition comprising a combination comprising at least three compounds independently selected from the group consisting of a saccharide, a vitamin, a ketone body, a polyphenol, and a methylxanthine, classified in various subclasses of A61K31.
III. Claims 77-80, drawn to a method to prevent or treat cancer or a chronic human disease in a patient, comprising administering to the patient simultaneously or sequentially a therapeutically effective amount of a combination comprising at least three compounds independently selected from the following groups: a saccharide, a vitamin, a ketone body, a polyphenol, and a methylxanthine, wherein the methylxanthine is selected from the group consisting of caffeine, aminophylline, 3-isobutyl-1-methylxanthine, paraxanthine, pentoxifylline, theobromine, and theophylline, classified in various subclasses of A61K31.
The inventions are independent or distinct, each from the other because:
Inventions I/III and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the processes for using the claimed product can be practiced with another materially different product AND the product as claimed can be used in a materially different process of using that product.  For example, the method of Group I only requires administering a combination of two compounds, which is materially different from the product of Group II, which required a combination of “at least three compounds”.  The method of Group III, while requiring administering at least three compounds, requires the methylxanthine is selected from the group consisting of caffeine, aminophylline, 3-isobutyl-1-methylxanthine, paraxanthine, pentoxifylline, theobromine, and theophylline, which is not required by the product of Group II.  The claimed product can be used in a materially different process than those recited in the claims of Groups I and III, for example, as a nutritional supplement to a normal, healthy subject NOT having a disease or disorder falling within the scope of the claimed methods.  
Inventions I and III are directed to related methods of treating diseases in patients comprising administering combinations of active agents. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed not capable of use together in so far as the method of Group I requires treating a disease or disorder associated with reduced autophagy comprising administering a combination of at least two agents, whereas the method of Group III does not require treating a disease or disorder associated with reduced autophagy and requires administering a combination of at least three agents.  The methods of Groups I and III are mutually exclusive and do not overlap in scope.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A) The distinct inventions require completely different, non-overlapping search strategies and search criteria, e.g., Group I requires searching for only two compounds, whereas Groups II and III require searching for at least three compounds, and there is no requirement the combinations of Groups I, II, and III are the same combination(s);
B) There is no possible way for the Examiner to search the full scope of the claimed inventions with currently available search tools, e.g., the claims encompass everything from treating “aging” with a combination of caffeine and Vitamin C (!!!) (Group I) to a pharmaceutical composition comprising Vitamin A, glucose, and resveratrol (Group II) to treating cancer with a combination of lactose, Vitamin D, and quercetin (Group III);
C) Prior art applicable to the claims of one group would not be applicable to the claims of the other groups, e.g., prior art teaching a method of treating a cardiovascular disease comprising administration of caffeine and Vitamin C would not be applicable to the claims of Groups II and III, which require a combination of three compounds; and
D) The distinct groups require completely different examination considerations, particularly under 35 U.S.C. 112, 1st Paragraph (Enablement and/or Written Description) and 35 U.S.C. 103.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

SPECIES ELECTION I (Combination of compounds)
This application contains claims directed to the following patentably distinct species of combination of compounds:
i) trehalose, cholecalciferol and -hydroxybutyrate (Claim 66);
ii) trehalose, cholecalciferol, and epigallocatechin gallate (Claim 67);
iii) caffeine, epigallocatechin gallate, and -hydroxybutyrate (Claim 68).
The species are independent or distinct because each species, as claimed, requires a mutually exclusive limitation. Species i) requires -hydroxybutyrate, which is not required by Species ii), which requires epigallocatechin gallate that is not required by Species i).  Species iii), while requiring -hydroxybutyrate as also required by Species i), also requires caffeine and -hydroxybutyrate, neither of which are required by Species ii). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 57-65 and 69-80 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
A) Each species, i.e., combination of compounds, requires a completely different, non-overlapping search and search strategy, e.g., a search for a combination comprising caffeine, epigallocatechin gallate, and -hydroxybutyrate is completely different from and does not overlap in scope with the search required for a combination comprising trehalose, cholecalciferol and -hydroxybutyrate, and vice versa;
B) Prior art applicable to one species would likely also be applicable to other species, e.g., prior art teaching or suggesting a combination comprising trehalose, cholecalciferol and -hydroxybutyrate would not be applicable to a combination comprising caffeine, epigallocatechin gallate, and -hydroxybutyrate, and vice versa; and
C) The distinct species require completely different examination considerations under, for example, 35 U.S.C. 112, 1st Paragraph and/or 35 U.S.C. 103.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

SPECIES ELECTION II (if Group I is elected) (Disease or Condition)
Claim(s) 57-71 is/are generic to the following disclosed patentably distinct species: 
i) aging;
ii) cardiovascular disease;
iii) neurodegenerative disease;
iv) inflammatory disease. 
The species are independent or distinct because as disclosed the different species have mutually 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
A) The distinct genera of diseases encompass histologically and pathologically diverse diseases having little in common other than that they affect the same general biologically system and therefore require completely different, non-overlapping search strategies;
B) Prior art applicable to treating one genus of disease, e.g., cardiovascular disease, would not be applicable to treating other genera of disease, e.g., neurodegenerative disease;
C) The distinct genera of diseases require completely different examination considerations, e.g., state and predictability of the art, under 35 U.S.C. 112, 1st Paragraph and 35 U.S.C. 103).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

SPECIES ELECTION III (if Group III is elected) (Disease or Condition)
Claim(s) 77-80 is/are generic to the following disclosed patentably distinct species of “cancer or chronic human disease”: 
i) cardiovascular disease;
ii) neurodegenerative disease;
iii) Type II diabetes;
iv) an autoimmune disorder;
v) Alzheimer’s disease;
vi) Parkinson’s disease;
vii) rheumatoid arthritis;
viii) psoriasis; 
ix) multiple sclerosis; and
x) cancer. 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
A) The distinct genera of diseases encompass histologically and pathologically diverse diseases having little in common other than that they affect the same general biologically system and therefore require completely different, non-overlapping search strategies;
B) Prior art applicable to treating one genus of disease, e.g., cancer, would not be applicable to treating other genera of disease, e.g., neurodegenerative disease;
C) The distinct genera of diseases require completely different examination considerations, e.g., state and predictability of the art, under 35 U.S.C. 112, 1st Paragraph and 35 U.S.C. 103.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Notice of Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038. The examiner can normally be reached Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Anderson/Primary Examiner, Art Unit 1629